DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file in related application 16/928,037.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0161385 to Lessard et al in view of U.S. Patent Application Publication 2015/0338587 to Houbertz-Krauss et al.
In regards to claims 1 and 9, Lessard teaches a network device (Figure 4, [0042-0048]) and method for manufacturing comprising a multi-chip module (MCM), an optical-to-optical connector (20-2), which is mounted on the panel of the enclosure and is configured to transfer a plurality of optical communication signals and a multi-core fiber (MCF) [0036] interconnect comprising multiple fiber cores for routing the plurality of optical communication signals between the MCM and the panel, the MCF having a first end at which the multiple fiber cores are coupled to the MCM and a second end at which the multiple fiber cores are connected to the optical-to-optical connector on the panel.  But Lessard fails to teach an enclosure having a panel.  However, Houbertz-Krauss teaches an optical package having an enclosure (Figure 6Ia & 6Ib) comprising a plurality of panels (120 only partly shown; [0095])  Houbertz-Krauss further teaches an opening (130) for optical fibers and connectors to connect to external components.  Since the inclusion of an enclosure would be advantageous in order to protect the internal components from external environmental factors, it would have been obvious before the effective filing date to a person having ordinary skill in the art an enclosure having a panel.  
In regards to claims 2 and 10, Lessard teaches the multiple cores of the MCF are configured to route the optical communication signals by transferring single-mode optical waves.
In regards to claims 3, 4, 11 and 12, Lessard teaches a single-mode electro-optical (EO) chip ([0042] EO interface), and wherein the first end of the MCF is optically coupled to the single-mode EO chip in the MCM using a grating coupler array [0053].  Although Lessard does not expressly teach the coupling using an in-plane fanout element, Lessard does teach the signals to be filtered and split using a grating coupler array.  Since in-plane fanout elements are readily available and a common alternative for splitting optical signals in the optical art, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the coupling using an in-plane fanout element.
In regards to claims 5 and 13, Lessard teaches the optical-to-optical connector is configured to couple the MCF interconnect to an MCF outside the enclosure. [0046]
In regards to claims 6 and 14, Lessard teaches the optical-to-optical connector is configured to couple the MCF interconnect to a plurality of single-mode single core fibers (SMF) (46) outside the enclosure.
	In regards to claims 7 and 15, although Lessard does not expressly teach the MCF comprises trench-assisted cladding in which the multiple fiber cores are embedded, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have included the trench-assisted cladding in which the multiple fiber cores are embedded in order to provide the functionality of protecting the integrity of the component by embedding the cores and for simplicity in manufacturing by provided a single component.
	In regards to claims 8 and 16, although Lessard does not expressly teach the multiple fiber cores are laid at two or more different radial distances from a central longitudinal axis of the MCF, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the multiple fiber cores in the desired radial distance in order to provide the desired functionality and to decrease cross-talk between the cores.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Reference C discusses an opto-electronic interconnection configuration.  Reference D discusses an enclosure around an optical system.
The documents submitted by applicant in the Information Disclosure Statements have been considered and made of record.  Note attached copy of forms PTO-1449.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TINA M WONG/Primary Examiner, Art Unit 2874